Mr. Justice Wolf
delivered the opinion of the court.
According to section 170 of the Mortgage Eegnlations a debtor must be notified that if he does not pay the' debt within a fixed time the property secured' by the mortgage will be sold. Section 172 provides that‘if the payment is not made the property affected .should be sold. In this case, the District Court of San Juan made one joint order .wherein the debtor was required to pay and, if he did not, the property was ordered sold. The registrar refused to record a deed made by the marshal, because the order of sale was not made after the time for paying had' expired.
The registrar was right.. The conditional or joint form, of the order made no difference. • Until the .time for paying *512had elapsed it may be said-that no .authority or jurisdiction arose actually to order, the sale.
The, expiration,of the .statutory f time was .a condition precedent, for thy issuance of said .order. The case is not totally dissimilar to: one where within -the:..period -allowed- for an answer the court should ‘enter an order for judgment by default, in case the defendant .did,not answer. In the. Mortgage Law there is a similar full period whereunder no- right to obtain a sale arises until the debtor -has defaulted.
Nor was the registrar , beyond his powers. Under section 18 nf the Mortgage-Law the'registrar-has the; authority and duty to say that , the sale was not legal.
The note should be .affirmed.. -